TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00050-CV



                                   Bastrop County, Appellant

                                                v.

                               Marcela Jimenez-Scott, Appellee


   FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
      NO. 28,529, HONORABLE REVA TOWSLEE-CORBETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Bastrop County has filed an unopposed motion to dismiss the appeal,

explaining that the parties have settled their dispute. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: March 18, 2015